DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of February 4, 2022.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on February 4, 2022, have been noted.

Priority:  09/22/2014
Status of Claims:  Claims 1 – 27 are pending.  Claims 1, 10 and 19 have been AMENDED.  Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for processing transactions by implementing batch auction trading in an electronic market comprising, receiving a plurality of electronic messages, messages being received within one of the designated periods of time, electric messages are received for a next period of time, messages comprising an order to trade a financial instrument and having an associated first action comprising forwarding the message to the electronic market for execution of the order to trade, a message further comprises a specification of a particular time at which the first action is to be executed, a message further comprises data representative of a an event and a second action to be executed upon an occurrence of the event, allowing a maximum number of specific messages during each of designated periods of time, extracting data indicative of the first action, extracting data indicative of the time the first action is to be executed, and data representative of the event and the second action, storing the extracted data in a buffer, executing the message from the buffer to the electronic market for execution of the order to trade, detecting whether the event has occurred, in response to detection of the occurrence executing the second action, and the maximum number of messages during designated periods of time, the time at which the first action is executed, and the time at which the second action is executed are set.  The limitations of processing transactions, implementing batch auction trading in an electronic market, receiving messages, comprising, associating, forwarding, executing an order to trade, allowing, extracting, storing, detecting, and the number of messages and the time at which action is executed are set, under  its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a system, a processor, and a network to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 38 – 40, 94 – 102 and 110 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with processing transactions, implementing batch auction trading in an electronic market, receiving messages, comprising, associating, forwarding, executing an order to trade, allowing, extracting, storing, detecting, and the number of messages and the time at which action is executed are set is not an inventive concept.
Independent system Claim 10, and independent product Claim 19, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 10 and 19 are substantially similar to process Claim 1. 
Claims 11 – 18 and 20 – 27, dependent from Claims 10 and 19, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 11 – 18 and 20 – 27 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with processing transactions, implementing batch auction trading in an electronic market, receiving messages, comprising, associating, forwarding, executing an order to trade, allowing, extracting, storing, detecting, and the number of messages and the time at which action is executed are set is not an inventive concept.
Therefore, Claims 1 – 27 are rejected under 35 U.S.C. 101.  Claims 1 – 27 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Applicant’s arguments regarding the amended claims and 35 U.S.C. 112(b) are found persuasive, and the 35 U.S.C. 112(b) rejection has been withdrawn.
Applicant has amended independent Claims 1, 10 and 19 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions. Additionally, conducting transactions in a batch auction trading environment, and the processing and execution of received messages, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in computer operations, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility. Additionally, neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Further, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant’s reference to preemption is unpersuasive because the absence of preemption alone is not determinative of patent eligibility
Applicant’s argument regarding a technological improvement for message management in an electronic market is unpersuasive.  Receipt and forwarding of order messages, parameterized orders, and setting of a maximum limit is not a technological improvement. 
Applicant’s suggestion asserting the claims to be founded on the Mental Processes grouping of abstract ideas, is unpersuasive as the 101 rejection is not founded upon association to concepts of judgement and opinion.  The 101 rejection is founded upon organizing human activity, commercial interactions and business relations as Certain Methods of Organizing Human Activity, which is quite distinct from the Mental Processes grouping of abstract ideas.
Applicant’s citation of Berkheimer is unpersuasive because the application of well-understood, routine, and conventional, as a single test, is not determinative of patent eligibility.  Additionally, certain computer functions such as storing and retrieving information in memory (OIP Tech), and receiving or transmitting data over a network (BuySAFE) have conditionally been recognized as being routine and conventional.
Applicant’s contention of “enabling a computer to do things it could not do before”, is unpersuasive.  Claims 1, 10 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 10 and 19, along with claims dependent from Claims 1, 10 and 19, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Again, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection of Claims 1 – 27 has been made.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20211021 & PTO 892), particularly, the limitation(s) – regarding: a computer implemented method of processing transactions in a system which implements a batch auction trading system of an electronic market using electronic messages, the method comprising: receiving by a processor during one of a plurality of continuous designated periods of time each having a beginning time and an ending time, a plurality of electronic messages, each of the plurality of electronic messages being received at any time within one of the plurality of continuous designated periods of time, after which the received plurality of electronic messages are to be processed by the electronic market and electronic messages are received for a next period of time of the plurality of continuous designated periods of time, each of the plurality of electronic messages comprising an order to trade a financial instrument and further having an associated first action comprising forwarding the electronic message to the electronic market for execution of the order to trade, and at least one of the plurality of electronic messages is a temporally specific message which further comprises a specification of a particular time, subsequent to the time of receipt and between the beginning and ending times of the period of time during which the at least one of the plurality of electronic messages was received, at which the first action associated with the at least one of the plurality of electronic messages is to be executed, wherein at least one electronic message of the plurality of electronic messages further comprises data representative of an event and a second action, different from the first action, to be executed upon an occurrence of the event prior to the ending time, and wherein the processor allows a maximum number of temporally specific messages during each of the continuous designated periods of time; extracting by the processor from each of the plurality of electronic messages, data indicative of the associated first action and, further extracting where the at least one of the plurality of electronic messages is a temporally specific message, the data indicative of the specification of the particular time when the first action associated with the at least one electronic message is to be executed, and where the at least one electronic message comprises the data representative of the event and the second action, the data representative of the event and the second action; storing by the processor, the extracted data of each of the plurality of electronic messages in a buffer memory coupled therewith; for those electronic messages of the plurality of electronic messages which comprise a specification of the particular time at which the first action is to be executed, regardless of the time at which each of the plurality of the electronic messages was received by the processor, executing by the processor based on the extracted data, the first action at the specified particular time during the designated period of time to forward, at the specified particular time prior to the ending time of the one of the plurality of designated periods of time during which the electronic message was received, the electronic message from the buffer memory to the electronic market for execution of the order to trade contained therein; for those electronic messages of the plurality of electronic messages which do not comprise a specification of the particular time at which the first action is to be executed, executing by the processor based on the extracted data, the first action subsequent to the ending time of the one of the plurality of designated periods of time during which the electronic message was received to forward the electronic message from the buffer memory to the electronic market in the order of receipt for execution of the order to trade contained therein; detecting by the processor, subsequent to the execution of the first action when the electronic message further comprises the data representative of the event and the second action, whether the event has occurred after the executing of the first action of the electronic message and prior to the ending time; and executing by the processor based on the extracted data, in response to detection of the occurrence of the event, prior to the ending time, the second action associated with at least one electronic message; wherein a volume of electronic messages being substantially simultaneously sent to the processor for forwarding to the electronic market at the time of receipt thereof is reduced; and wherein the maximum number of temporally specific messages during each of the plurality of continuous designated periods of time, the particular time at which the first action is executed, and the time at which the second action is executed upon the occurrence of the event prior to the ending time are set to prevent congestion caused over a network due to competition among incoming transactions or reduce processing loads for forwarding each electronic message to the electronic market during order entry peak times.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasad  et al., U.S. 2015/0006350 generally identifies auction information indicative of an auction start time and acceptance phase, receiving messages with actions to be executed such as buy/sell, and a trading auction with execution of actions within an auction inclusive of a time duration for execution; Eddy et al., U.S. 2015/0006349 generally identifies a participant’s instruction regarding shares traded of a financial instrument over a particular time window, parameterized orders, and time-dependent transformation of parameterized orders into concrete trading orders; Lutnick et al., U.S. 2010/0057627 generally identifies trading with priority rules inclusive of first come first serve and first entered orders, along with receipt of additional orders that may be received over time with simultaneous treatment and execution subject to a priority mechanism; and Alderucci et al., U.S. 2010/0191637 generally identifies an order management module, an order book, a queue of orders subject to trading in an auction, an auction server containing a depository of received orders forwarded prior to initiation of an auction, and order matching on a first-in/first-out basis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
August 30, 2022